NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 2-4 and 8-15 are pending. Claims 1, 5-7 and 16-19 are canceled. Claim 8 is now independent. Amendment to the specification has overcome new matter objection. Deletion of new matter from the claims has rendered moot previously set forth rejections under 35 USC 112(a). Amendment has overcome rejection of all claims under 35 USC 103 over Goncharov (US 20160167172) in view of Ozbaysal (US20150290747).

Claim Interpretation
The phrase “includes depositing” in claims 10 and 11 will be interpreted as open to steps not recited because limitations following “includes depositing” were originally presented, and paragraph [0037] of the present disclosure introduces limitations with “and/or” language, indicating the “includes” limitations are intended to be interpreted as open.
In accordance with applicant’s remarks filed March 22, 2021 pasted below:

    PNG
    media_image1.png
    393
    653
    media_image1.png
    Greyscale
 
The terms “major fraction” will be interpreted as greater than 50% and “minor fraction” will be interpreted to require less than 50%. The terms “major fraction” and “minor fraction” are now recited in independent claim 8.
Amendment has clarified the intended interpretation of “material” in claim 15.

Allowable Subject Matter
Claims 2-4 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 8 recites and previously presented (now canceled) independent claim 1 recited a method of manufacturing a material for a component by a beam-assisted additive manufacturing process comprising: depositing a first layer for the material onto a substrate, the first layer comprising a major fraction of a base material for the component and a minor fraction of a nickel- based solder; depositing a second layer of the base material for the component on top of the first layer; and thermal treating the first layer and the second layer comprising, a first thermal cycle at a first temperature above 1200°C for a duration of more than 2 hours, a second thermal cycle at a second temperature above 1000°C for more than 2 hours, a third thermal cycle at a third temperature above 700°C for more than 12 hours. Claims 8 further limits the claimed process by requiring layer thickness fall within specific numerical ranges of between 200 and 400 µm.
The closest prior art of record, Goncharov (US 20160167172) renders obvious the limitations of previously presented claim 1, but the thermal treatments which Goncharov discloses [0217], [0224], [0232], are for components for which formed layers are passes of cladding layers, which Goncharov discloses having a thickness > 0.5 mm (> 500 µm) [0079]. In examples of the multi-pass cladding disclosed by Goncharov, individual layers are several thousands of µm (see Figure 2 or a clearer version of the same figure in the Goncharov family member EP2822726B1 provided with the office action dated April 6, 2022). 
Isobe (US 20180065324 cited in prior office actions) teaches a process for manufacturing a metal component by irradiating a layer of deposited powder with a laser [0085]. Isobe teaches that the layer thickness is preferably 0.05 mm (50 µm) or more and 1.0 mm (1000 µm) or less, and that such range allows sufficient irradiation of the powder layers without damaging previously deposited portions [0088], but as Goncharov specifically discloses a thickness for cladding layers outside the claimed ranges, and Isobe does not specify the thickness as appropriate for cladding processes, a combination of Goncharov in view of Isobe would not result in individual cladding layers meeting the claimed thicknesses.
Claims 2-4 and 9-15 depend on claim 8, incorporate the limitations recited in claim 8 by the dependence, and further limit the claimed method of manufacturing a material. Claims 2-4 and 9-15 therefore define over the prior art for the reasons given above with respect to claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736